Case 1:19-cv-22702-KMW Document 129-3 Entered on FLSD Docket 08/04/2020 Page 1 of 2

Exhibit C
8/3/2@aSe 1: 1Anazen Zant Peakh) Wey PurmCAMRA 600d S0Cabsules (eehdenosynMelbGrine) anapens Mit OddROainPagton2 MoNZeo...

i Helle, Kantrowitz Returns 1
[| Health, Household & Baby Care + | Same »  Account&Lists~ & Orders Try Prime ~ Cart

Deliver to Kantrowitz : . :
chestnu t a 10977 Browsing History» WheleFoods Pantry BuyAgain GiftCards Find a Gift $60 gift card upon approval

Health & Personal Care Household Supplies Vitamins & Diet Supplements Baby & Child Care Health Care SportsNutrition Sexual Wellness

9,469

© Back to results Sponsored

You last purchased this item on May 30, 2019.

View this order

 

Healthy Way Pure SAM-e 500mg 90 One-time purchase:
Capsules (S-Adenosyl Methionine) $34.00
Supports Joint Health & Brain & FREE Shipping. Details
Function - NON-GMO USA Made

100% Money Back Guarantee - Order

Risk Free!

by Healthy Way in Stock.
92 ratings | 7 answered questions

Arrives: Aug 12 - 17 Details

Fastest delivery: Thursday, Aug 6

Add to Cart

 

Price: $34.00 ($0.38 / Count) & FREE Shipping. Details

Get 40% off when you use American Express | BuyNow

Membership Rewards points. Maximum discount $50.
& Secure transaction

 

See terms.
Ss Sold by Vita-Way and Fulfilled by
Brand Healthy Way Amazon.
Item Form Capsules
CD Yes, | want FREE delivery
Product $0.00 Count with Prime
Specifications D Add gift options
(Unit)
Item Weight 0.19 Pounds Deliver ta Kantrowitz
Roll over image to zoom in Sensitive Gluten Free ~ Chestnu... 10977
Ingredient
Information
Subscribe & Save:
; ; $34.06 ($0.38 / Count)
About this item First delivery on Aug 12

» About Sam-E GUARANTEE HIGH QUALITY: We ensure
that SAM-e supplements have the highest possible ee eter
quality affordable for all our customers. Add te List

{
I
|

 

« EXPERTISE & INDUSTRY LEADERSHIP: Development and
perfecting of SAM-e (s-adenosylmethionine) has been
done over the last two decades, hereby presenting a
product supported by immense research. Share

* MAY IMPROVES MOOD AND WELL-BEING

* LIVER CLEANSE & OTHER IMPORTANT BENEFITS

Environmental toxins can increase oxidative stress in the :
body, this is what happens when your body does not | Sellon Amazon
have enough antioxidants ta neutralize free radicals.
Glutathione, one of the mast important antioxidants in
the body can be restored by using SAM-e. Some studies
have indicated that SAM-e may help those experiencing
the symptoms of Fibromyalgla.

 

Add te Wedding Registry

 

_Have one to sell?

Compare with similar items

Report incorrect product information,

https:/Avww.amazon.com/Healthy-Way-Capsules-S-Adenosyl-Methionine/dp/B07 73VWXF Jiref=sxts_sxwds-bia-we-p13n4_O?crid=1N8STDESR14PU3&... 1/8
